FILED
                              NOT FOR PUBLICATION                             MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAIME CLOW CRUZ-AMAYA, AKA                       No. 11-73462
Jaime Laclow Cruz-Amaya, AKA Jaime
Leclow Cruz-Amaya,                               Agency No. A094-772-186

                Petitioner,
                                                 MEMORANDUM*
   v.

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 13, 2014**
                               San Francisco, California

Before: D.W. NELSON, McKEOWN, and M. SMITH, Circuit Judges.

        Jaime Clow Cruz-Amaya (“Cruz-Amaya”) petitions for review of his final

order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny

the petition.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cruz-Amaya contends that he is eligible for asylum as a member of the

particular social group of “child laborers” in El Salvador.1 The BIA and IJ

convincingly reasoned that a social group as broad and amorphous as all child

laborers within a country does not satisfy the social group requirement. We agree.

See Ramos-Lopez v. Holder, 563 F.3d 855, 861–62 (9th Cir. 2009) (rejecting social

group consisting of young men who resisted gang recruitment because “[o]nly

shared experience—that of gang recruitment—unites them.”), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc);

Santos-Lemus v. Mukasey, 542 F.3d 738, 746 (9th Cir. 2008) (rejecting social

group of young men who resist gang violence). Child laborers as a group is less

defined than the groups rejected in Santos-Lemus and Ramos-Lopez because it is

not limited by a particular gender, shared action, or belief. Moreover, Cruz-Amaya

did not show that child laborers as a group have social visibility. See Donchev v.

Mukasey, 553 F.3d 1206, 1219 (9th Cir. 2009) (explaining that general



      1
              The BIA’s determination in an unpublished decision that a proposed
group does not meet the “particular social group” requirement is a matter of
statutory interpretation that this court considers for “the validity of the BIA’s
reasoning, its thoroughness, and overall persuasiveness, and give[s] it weight
accordingly.” United States v. Casasola, 670 F.3d 1023, 1030 (9th Cir. 2012)
(internal quotation marks omitted). We review the decisions of both the BIA and
the IJ where, as here, the BIA added its own reasoning to the IJ’s determination.
Vahora v. Holder, 641 F.3d 1038, 1042 (9th Cir. 2011).
                                         2
classifications such as a group’s affluence do not meet the social visibility

requirement). Finally, Cruz-Amaya did not show that he was forced to become a

child laborer because of a protected attribute or that he was otherwise persecuted

because of a protected attribute. Truong v. Holder, 613 F.3d 938, 941 (9th Cir.

2010).

      On review of the immigration judge’s decision, the Board of Immigration

Appeals (“BIA”) incorrectly stated at three points that Cruz-Amaya is a citizen of

Mexico. This unfortunate error was harmless. Vides-Vides v. I.N.S., 783 F.2d
1463, 1469 (9th Cir. 1986) (applying harmless error review to immigration judge’s

decision). The BIA’s conclusion that child laborers are not a social group for

asylum purposes accords with this circuit’s precedent. Additionally, the BIA’s

determination was based on Cruz-Amaya’s testimony concerning his personal

circumstances, which the BIA correctly summarized, rendering the country of

origin misstep inconsequential.

      PETITION FOR REVIEW DENIED.




                                          3